GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (“GUARANTY”) is made to be effective as of September
     , 2005, by      , a Delaware corporation (“GUARANTOR”), for the benefit of
MANUFACTURERS AND TRADERS TRUST COMPANY, individually and in its capacity as the
Administrative Agent (“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or
hereafter parties to an Amended And Restated Loan And Security Agreement (as
amended from time to time, the “LOAN AGREEMENT”) dated to be effective as of
September      , 2005 by and among MARTEK BIOSCIENCES CORPORATION, a Delaware
corporation (“BORROWER”), the ADMINISTRATIVE AGENT, and the LENDERS. Hereafter,
the ADMINISTRATIVE AGENT and the LENDERS are collectively referred to as the
“SECURED PARTIES.”

RECITALS

The LENDERS have been requested to extend loans (collectively, “LOANS”) to the
BORROWER in the maximum aggregate principal amount of One Hundred Thirty-Five
Million Dollars ($135,000,000.00), as such amount may be increased or decreased
from time to time in accordance with the terms of the LOAN AGREEMENT. The
LENDERS are unwilling to extend the LOANS to the BORROWER unless the GUARANTOR
agrees to guaranty to the SECURED PARTIES the payment and performance by the
BORROWER of all obligations owed by the BORROWER to the SECURED PARTIES in
connection with the LOANS. The GUARANTOR will derive substantial direct and
indirect economic benefits from the extension of the LOANS by the SECURED
PARTIES to the BORROWER, and has agreed to execute and deliver this GUARANTY in
order to induce the SECURED PARTIES to extend the LOANS to the BORROWER.
Hereafter, the LOAN AGREEMENT and all documents and writings evidencing or
securing the LOANS are collectively referred to as the “CREDIT DOCUMENTS.”

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
GUARANTOR hereby agrees to provide to the SECURED PARTIES the following
guaranties and indemnifications.

Section 1. Guaranty. The GUARANTOR guarantees to the SECURED PARTIES: (a) the
payment of any and all sums now or hereafter due and owing to the SECURED
PARTIES by the BORROWER as a result of or in connection with any and all
existing or future indebtedness, liability, or obligation of every kind, nature,
type, and variety owed by the BORROWER to the SECURED PARTIES from time to time,
arising out of or related to the LOANS or the CREDIT DOCUMENTS, whether direct
or indirect, absolute or contingent, primary or secondary, joint or several,
unconditional or conditional, known or unknown, liquidated or unliquidated,
contractual or tortious, including, but not limited to, all amounts of
principal, interest, charges, reimbursements, advancements, escrows, and fees;
(b) that all sums now or hereafter due and owing by the BORROWER to the SECURED
PARTIES in connection with or arising from the LOANS shall be paid when and as
due, whether by reason of installment, maturity, acceleration or otherwise, time
being of the essence; (c) the payment and performance of all indemnification
obligations and duties to defend owed by the BORROWER to the SECURED PARTIES in
accordance with the terms of the CREDIT DOCUMENTS; and (d) the timely, complete,
continuous, and strict performance and observance by the BORROWER of each of the
terms, covenants, agreements and conditions contained in the CREDIT DOCUMENTS.
The GUARANTOR agrees to hold harmless and indemnify the SECURED PARTIES from any
and all costs and expenses, including reasonable attorneys’ fees, incurred by
the SECURED PARTIES as a result of a failure by the BORROWER to satisfy its
duties and obligations under the CREDIT DOCUMENTS or the GUARANTOR’S failure to
satisfy the duties and obligations assumed by the GUARANTOR under this GUARANTY.
As used in this GUARANTY, the term “OBLIGATIONS” shall refer to the obligations
of payment, performance, and indemnification which the GUARANTOR has undertaken
and assumed pursuant to this GUARANTY, as described in this Section and in other
Sections of this GUARANTY.

Section 2. Nature Of Guaranty. This GUARANTY is irrevocable and absolute and one
of payment and not just collection, and is direct, immediate, and primary. This
GUARANTY makes the GUARANTOR a surety to the SECURED PARTIES for the ratable and
proportionate benefit of the SECURED PARTIES with respect to the OBLIGATIONS and
the equivalent of a co-obligor with the BORROWER.

Section 3. Secured Parties Need Not Pursue Other Rights. The SECURED PARTIES
shall be under no obligation to pursue any of the SECURED PARTIES’ rights and
remedies against: (a) the BORROWER; (b) any of the BORROWER’S collateral
securing the obligations of the BORROWER to the SECURED PARTIES; (c) any other
guarantor; or (d) any other guarantor=s collateral, before pursuing the SECURED
PARTIES’ rights and remedies against the GUARANTOR.

Section 4. Certain Rights Of Secured Parties. The GUARANTOR hereby assents to
any and all terms and agreements between the SECURED PARTIES and the BORROWER or
between the SECURED PARTIES and any other guarantor, and all amendments and
modifications thereof, whether presently existing or hereafter made and whether
oral or in writing. The SECURED PARTIES may, without compromising, impairing,
diminishing, or in any way releasing the GUARANTOR from the OBLIGATIONS and
without notifying or obtaining the prior approval of the GUARANTOR, at any time
or from time to time: (a) waive or excuse a default by the BORROWER or any other
guarantor, or delay in the exercise by the SECURED PARTIES of any or all of the
SECURED PARTIES’ rights or remedies with respect to such default or defaults;
(b) grant extensions of time for payment or performance by the BORROWER or any
other guarantor; (c) release, substitute, exchange, surrender, or add collateral
of the BORROWER or of any other guarantor, or waive, release, or subordinate, in
whole or in part, any lien or security interest held by the SECURED PARTIES on
any real or personal property securing payment or performance, in whole or in
part, of the obligations of the BORROWER to the SECURED PARTIES or of any other
guarantor; (d) release the BORROWER or any other guarantor; (e) apply payments
made by the BORROWER or by any other guarantor to any sums owed by the BORROWER
to the SECURED PARTIES, in any order or manner, or to any specific account or
accounts, as the SECURED PARTIES may elect; and (f) modify, change, renew,
extend, or amend in any respect the SECURED PARTIES’ agreement with the BORROWER
or any other guarantor, or any document, instrument, or writing embodying or
reflecting the same, including without limitation modifications which increase
the amount of the OBLIGATIONS or extend the maturity of the OBLIGATIONS.

Section 5. Waivers By Guarantor. The GUARANTOR waives: (a) any and all notices
whatsoever with respect to this GUARANTY or with respect to any of the
obligations of the BORROWER to the SECURED PARTIES, including, but not limited
to, notice of (i) the SECURED PARTIES’ acceptance hereof or the SECURED PARTIES’
intention to act, or the SECURED PARTIES’ action, in reliance hereon, (ii) the
present existence or future incurring of any of the obligations of the BORROWER
to the SECURED PARTIES or any terms or amounts thereof or any change therein,
(iii) any default by the BORROWER or any surety, pledgor, grantor of security,
guarantor or any person who has guarantied or secured in whole or in part the
obligations of the BORROWER to the SECURED PARTIES, and (iv) the obtaining or
release of any guaranty or surety agreement, pledge, assignment, or other
security for any of the obligations of the BORROWER to the SECURED PARTIES; (b)
presentment and demand for payment of any sum due from the BORROWER or any other
guarantor and protest of nonpayment; and (c) demand for performance by the
BORROWER or any other guarantor.

Section 6. Unenforceability Of Obligations Of Borrower. This GUARANTY shall be
valid, binding, and enforceable even if the obligations of the BORROWER to the
SECURED PARTIES which are guaranteed hereby are now or hereafter become invalid,
unenforceable or uncollectible for any reason.

Section 7. No Conditions Precedent. This GUARANTY shall be effective and
enforceable immediately upon its execution. The GUARANTOR acknowledges that no
unsatisfied conditions precedent to the effectiveness and enforceability of this
GUARANTY exist as of the date of its execution and that the effectiveness and
enforceability of this GUARANTY are not in any way conditioned or contingent
upon any event, occurrence, or happening, or upon any condition existing or
coming into existence either before or after the execution of this GUARANTY.

Section 8. No Duty To Disclose. The SECURED PARTIES shall have no present or
future duty or obligation to discover or to disclose to the GUARANTOR any
information, financial or otherwise, concerning the BORROWER, any other
guarantor, or any collateral securing either the obligations of the BORROWER to
the SECURED PARTIES or of any other person who may have guarantied in whole or
in part the obligations of the BORROWER to the SECURED PARTIES. The GUARANTOR
waives any right to claim or assert any such duty or obligation on the part of
the SECURED PARTIES. The GUARANTOR agrees to obtain all information which the
GUARANTOR considers either appropriate or relevant to this GUARANTY from sources
other than the SECURED PARTIES and to become and remain at all times current and
continuously apprised of all information concerning the BORROWER, other
guarantors, and any collateral which is material and relevant to the OBLIGATIONS
of the GUARANTOR under this GUARANTY.

Section 9. Existing Or Future Guaranties. The execution of this GUARANTY shall
not discharge, terminate or in any way impair or adversely affect the validity
or enforceability of any other guaranty given by the GUARANTOR to the SECURED
PARTIES. The execution and delivery by the GUARANTOR of any future guaranty for
the benefit of the SECURED PARTIES shall not discharge, terminate, or in any way
impair or adversely affect the validity or enforceability of this GUARANTY
unless expressly stated therein. All guaranties provided by the GUARANTOR to the
SECURED PARTIES are intended to be cumulative and shall remain in full force and
effect unless and until discharged and terminated in accordance with any
expressly stated termination provisions set forth therein.

Section 10. Cumulative Liability. The liability of the GUARANTOR under this
GUARANTY shall be cumulative to, and not in lieu of, the GUARANTOR=S liability
under any other CREDIT DOCUMENT or in any capacity other than as GUARANTOR
hereunder.

Section 11. Obligations Are Unconditional. The payment and performance of the
OBLIGATIONS shall be the absolute and unconditional duty and obligation of the
GUARANTOR, and shall be independent of any defense or any rights of setoff,
recoupment or counterclaim which the GUARANTOR might otherwise have against the
SECURED PARTIES, and the GUARANTOR shall pay and perform these OBLIGATIONS, free
of any deductions and without abatement, diminution or setoff. Until such time
as the OBLIGATIONS have been fully paid and performed, the GUARANTOR: (a) shall
not suspend or discontinue any payments provided for herein; (b) shall perform
and observe all of the covenants and agreements contained in this GUARANTY; and
(c) shall not terminate or attempt to terminate this GUARANTY for any reason. No
delay by the SECURED PARTIES in making demand on the GUARANTOR for satisfaction
of the OBLIGATIONS shall prejudice or in any way impair the SECURED PARTIES=
ability to enforce this GUARANTY.

Section 12. Defenses Against Borrower. The GUARANTOR waives any right to assert
against the SECURED PARTIES any defense (whether legal or equitable), claim,
counterclaim, or right of setoff or recoupment which the GUARANTOR may now or
hereafter have against the BORROWER or any other guarantor.

Section 13. Events Of Default. The occurrence of any of the following (each an
“EVENT OF DEFAULT”) shall entitle the SECURED PARTIES, without notice or demand,
to accelerate and call due the OBLIGATIONS, even if the SECURED PARTIES have not
accelerated and called due the sums owed to the SECURED PARTIES by the BORROWER:
(a) the occurrence of an “EVENT OF DEFAULT,” as such term is defined in the LOAN
AGREEMENT; and (b) a failure of the GUARANTOR to perform any covenant or
agreement contained in this GUARANTY, any other CREDIT DOCUMENT, or in any other
agreement between the GUARANTOR and the SECURED PARTIES.

Section 14. Expenses Of Collection And Attorneys= Fees. Should this GUARANTY be
referred to an attorney for collection, the GUARANTOR shall pay all of the
SECURED PARTIES= reasonable costs, fees and expenses resulting from such
referral, including reasonable attorneys= fees, which the SECURED PARTIES may
incur, even though judgment has not been confessed or suit has not been filed.

Section 15. Confession Of Judgment. Upon the occurrence of an EVENT OF DEFAULT,
the GUARANTOR authorizes any attorney designated by the SECURED PARTIES or
admitted to practice before any court of record in the United States to appear
on its behalf in any court in one or more proceedings, or before any clerk
thereof or prothonotary or other court official, and to confess judgment against
the GUARANTOR in the full amount due on this GUARANTY (including principal,
accrued interest and any and all charges, fees and costs) plus attorneys= fees
equal to fifteen percent (15%) of the amount due, plus court costs, all without
prior notice or opportunity of the GUARANTOR for a prior hearing. The GUARANTOR
waives the benefit of any statutes, ordinances, or rules of court which may be
lawfully waived conferring upon it any right or privilege of exemption,
homestead rights, stay of execution, or supplementary proceedings, or other
relief from the enforcement or immediate enforcement of a judgment or related
proceedings on a judgment. The authority and power to appear for and enter
judgment against the GUARANTOR shall not be exhausted by one or more exercises
thereof, or by any imperfect exercise thereof, and shall not be extinguished by
any judgment entered pursuant thereto; such authority and power may be exercised
on one or more occasions from time to time, in the same or different
jurisdictions, as often as the SECURED PARTIES shall deem necessary, convenient,
or proper. In the event that the SECURED PARTIES receive, as a result of
execution on a judgment confessed hereunder, attorneys= fees which exceed the
actual legal fees incurred by the SECURED PARTIES in connection with the
enforcement of this GUARANTY, then upon full and final payment of all other sums
due and owing to the SECURED PARTIES in accordance with this GUARANTY and the
payment to the SECURED PARTIES of the actual attorneys’ fees incurred by the
SECURED PARTIES, the SECURED PARTIES shall remit such excess amount of
attorneys’ fees to the GUARANTOR.

Section 16. Interest Rate. If judgment is entered against the GUARANTOR on this
GUARANTY, the amount of the judgment entered (which, unless applicable law
specifically provides to the contrary, includes all principal, prejudgment
interest, late charges, prepayment charges if any are provided for, collection
expenses, attorneys= fees, and court costs) shall bear interest at the highest
rate after default authorized by the CREDIT DOCUMENTS (“DEFAULT RATE”) as of the
date of entry of the judgment to the extent permitted by applicable law. In the
event any statute or rule of court specifies the rate of interest which a
judgment on this GUARANTY may bear or the amount on which such interest rate may
apply and such rate or amount is less than that called for in the preceding
sentence absent a restriction under applicable law, the GUARANTOR: (a) agrees to
pay to the order of the SECURED PARTIES an amount as will equal the interest
computed at the DEFAULT RATE on the judgment amount (which, for this purpose,
shall be considered to include all principal, prejudgment interest, late
charges, prepayment charges if any are provided for, collection expense fees,
attorneys= fees, and court costs) less the interest due on the amount of the
judgment which bears judgment interest; and (b) authorizes the confession of
judgment pursuant to the confession of judgment provision of this GUARANTY if
the GUARANTOR fails to make payment thereof.

Section 17. Enforcement During Bankruptcy Of Borrower. Enforcement of this
GUARANTY shall not be stayed or in any way delayed as a result of the filing of
a petition under the United States Bankruptcy Code, as amended, by or against
the BORROWER. Should the SECURED PARTIES be required to obtain an order of the
United States Bankruptcy Court to begin enforcement of this GUARANTY after the
filing of a petition under the United States Bankruptcy Code, as amended, by or
against the BORROWER, the GUARANTOR hereby consents to this relief and agrees to
file or cause to be filed all appropriate pleadings to evidence and effectuate
such consent and to enable the SECURED PARTIES to obtain the relief requested.

Section 18. Remedies Cumulative. All of the SECURED PARTIES= rights and remedies
shall be cumulative and any failure of the SECURED PARTIES to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time, and from time to time, thereafter.

Section 19. Continuing Guaranty. This GUARANTY is a continuing guaranty of all
existing and future obligations of the BORROWER to the SECURED PARTIES arising
out of or relating to the LOANS or the CREDIT DOCUMENTS and may not be
terminated by the GUARANTOR until after the final and unconditional repayment
and performance of the LOANS and all of the OBLIGATIONS and in the absence of
any pending or threatened proceedings to avoid or recover any payment previously
received by the SECURED PARTIES upon the LOANS or any of the OBLIGATIONS. All
obligations and duties of indemnification assumed by the GUARANTOR under this
GUARANTY and the obligations of the GUARANTOR to guaranty any covenants or
agreements of indemnification or duties to defend provided by the BORROWER to
the SECURED PARTIES shall survive the repayment of the LOANS and the termination
of this GUARANTY.

Section 20. Reinstatement. If at any time any payment, or portion thereof, made
by, or for the account of, the BORROWER or the GUARANTOR on account of any of
the obligations and liabilities under any of the CREDIT DOCUMENTS is set aside
by any court or trustee having jurisdiction as a voidable preference, or
fraudulent conveyance or must otherwise be restored or returned by the SECURED
PARTIES to the BORROWER or any other person or entity under any insolvency,
bankruptcy or other federal and/or state law or as a result of any dissolution,
liquidation or reorganization of the BORROWER or any other person or entity, or
for any other reason, the GUARANTOR hereby agrees that this GUARANTY shall
continue and remain in full force and effect or be reinstated, as the case may
be, all as though such payment(s) had not been made.

Section 21. Rights Of Subrogation, Etc. In the event the GUARANTOR pays any sum
to or for the benefit of the SECURED PARTIES pursuant to this GUARANTY, the
GUARANTOR may not enforce any right of contribution, indemnification,
exoneration, reimbursement, subrogation or other right or remedy against the
BORROWER, any other guarantor, or any collateral, whether real, personal, or
mixed, securing the obligations of the BORROWER to the SECURED PARTIES or the
obligations of any other guarantor to the SECURED PARTIES until such time as the
SECURED PARTIES have been paid in full and has no further claim against the
BORROWER, any other guarantor, or any collateral. The GUARANTOR waives and
releases any claim which the GUARANTOR hereafter may have against the SECURED
PARTIES if some action of the SECURED PARTIES, whether intentional or negligent,
impairs, destroys, or in any way adversely affects any right of contribution,
indemnification, exoneration, reimbursement, subrogation, or the like which the
GUARANTOR may have upon the payment of any sum to or for the benefit of the
SECURED PARTIES pursuant to this GUARANTY.

Section 22. Subordination Of Certain Indebtedness. If the GUARANTOR advances any
sums to the BORROWER or its successors or assigns or if the BORROWER or its
successors or assigns shall hereafter become indebted to the GUARANTOR, such
sums and indebtedness shall be subordinate in all respects to the amounts then
or thereafter due and owing to the SECURED PARTIES by the BORROWER; provided,
however, that unless an EVENT OF DEFAULT shall have occurred and be continuing
the BORROWER shall be permitted to repay such sums and indebtedness to the
GUARANTOR.

Section 23. Renewals, Etc. This GUARANTY shall apply to all sums now or
hereafter owed by the BORROWER to the SECURED PARTIES and to all extensions,
modifications, amendments, renewals, substitutions, and refinancings thereof.

Section 24. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this GUARANTY and the rights and obligations of the
parties hereto, including the validity, construction, interpretation, and
enforceability of this GUARANTY and its various provisions and the consequences
and legal effect of all transactions and events which resulted in the issuance
of this GUARANTY or which occurred or were to occur as a direct or indirect
result of this GUARANTY having been executed.

Section 25. Consent To Jurisdiction; Agreement As To Venue. The GUARANTOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland, including all United States District Courts located in
Maryland. The GUARANTOR agrees that venue shall be proper in any circuit court
of the State of Maryland selected by the SECURED PARTIES or in any United States
District Court located in Maryland and waives any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Maryland on the basis of improper venue or of inconvenience of forum.

Section 26. Invalidity Of Any Part. If any provision or part of any provision of
this GUARANTY shall for any reason be held invalid, illegal, or unenforceable in
any respect, such invalidity, illegality, or unenforceability shall not affect
any other provisions or the remaining part of any effective provisions of this
GUARANTY, and this GUARANTY shall be construed as if such invalid, illegal, or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality, or unenforceability.

Section 27. Amendment Or Waiver. This GUARANTY may be amended only by a writing
duly executed by the GUARANTOR and the ADMINISTRATIVE AGENT with the consent of
those SECURED PARTIES as may be required under the LOAN AGREEMENT. No waiver by
the SECURED PARTIES of any of the provisions of this GUARANTY or any of the
rights or remedies of the SECURED PARTIES with respect hereto shall be
considered effective or enforceable unless in writing.

Section 28. Notices. Any notice required or permitted by or in connection with
this GUARANTY shall be in writing and shall be made by facsimile (confirmed on
the date the facsimile is sent by one of the other methods of giving notice
provided for in this Section) or by hand delivery, by Federal Express, or other
similar overnight delivery service, or by certified mail, unrestricted delivery,
return receipt requested, postage prepaid, addressed to the SECURED PARTIES or
the GUARANTOR at the appropriate address set forth below or to such other
address as may be hereafter specified by written notice by the SECURED PARTIES
or the GUARANTOR. Notice shall be considered given as of the date of the
facsimile or the hand delivery, one (1) calendar day after delivery to Federal
Express or similar overnight delivery service, or three (3) calendar days after
the date of mailing, independent of the date of actual delivery or whether
delivery is ever in fact made, as the case may be, provided the giver of notice
can establish the fact that notice was given as provided herein. If notice is
tendered pursuant to the provisions of this Section and is refused by the
intended recipient thereof, the notice, nevertheless, shall be considered to
have been given and shall be effective as of the date herein provided.

If to the SECURED PARTIES:

MANUFACTURERS AND TRADERS TRUST COMPANY, As Administrative Agent

25 S. Charles Street, 12th Floor

Baltimore, Maryland 21201

Attn: Hugh E. Giorgio, Vice President

Facsimile: (410) 244-4447

If to the GUARANTOR:

[     ]

c/o Martek Biosciences Corporation

6480 Dobbin Road

Columbia, Maryland 21045

Attn.: George P. Barker, Esquire

Fax No.: (410) 740-2985

With A Courtesy Copy To:

HOGAN & HARTSON, L.L.P.

111 South Calvert Street, Suite 1600

Baltimore, Maryland 21202

Attn.: Kevin G. Gralley, Esquire

Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the GUARANTOR in the manner provided
herein.

Section 29. Binding Nature. This GUARANTY shall inure to the benefit of and be
enforceable by the SECURED PARTIES and the SECURED PARTIES’ successors and
assigns and any other person to whom the SECURED PARTIES may grant an interest
in the obligations of the BORROWER to the SECURED PARTIES, and shall be binding
upon and enforceable against the GUARANTOR and the GUARANTOR’S successors, and
assigns.

Section 30. Joint And Several Nature. The liability of the GUARANTOR shall be
joint and several with the liability of any other guarantor of the LOANS not a
party to this GUARANTY.

Section 31. Assignability. This GUARANTY or an interest therein may be assigned
by the SECURED PARTIES, or by any other holder, at any time or from time to
time, without prior notice to or consent from the GUARANTOR.

Section 32. Tense, Gender, Defined Terms, Captions. As used herein, the plural
includes the singular, and the singular includes the plural. The use of any
gender applies to any other gender. If more than one person has executed this
GUARANTY, the term “GUARANTOR” means all such persons collectively or any one or
more of such persons individually or collectively, as the case may be and as the
context may require. All defined terms are completely capitalized throughout
this GUARANTY. All captions are for the purpose of convenience only.

Section 33. Seal And Effective Date. This GUARANTY is an instrument executed
under seal and is to be considered effective and enforceable as of the date set
forth on the first page hereof, independent of the date of actual execution.

Section 34. Waiver Of Trial By Jury. The GUARANTOR and the SECURED PARTIES, by
their execution and acceptance, respectively, of this GUARANTY, agree that any
suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by either party hereto or any successor or assign of any party on or
with respect to this GUARANTY or which in any way relates, directly or
indirectly, to this GUARANTY or any event, transaction, or occurrence arising
out of or in any way connected with this GUARANTY, or the dealings of the
parties with respect thereto, shall be tried only by a court and not by a jury.
EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
SUIT, ACTION, OR PROCEEDING.

IN WITNESS WHEREOF, the GUARANTOR has executed this GUARANTY with the specific
intention of creating a document under seal.

             
WITNESS:
  GUARANTOR:  
 

 
                [____________________________________]
   
 
           
 
  By:       (SEAL)
 
         

 
      Name:  

 
         

 
      Title:  

 
         

 
           

